PER CURIAM.
This action was brought to determine an adverse claim made by defendant to certain tracts of vacant and unoccupied land. The plaintiff purchased these tracts from the owner, and received a warranty deed, which he left, unrecorded, in the office of the register of deeds,, pending an application for an abatement of taxes delinquent for several years. The court below found that the defendant, whose pretended title was obtained by a quitclaim deed executed and delivered a few days subsequent to the conveyance to plaintiff, had notice of facts and circumstances when-he obtained his quitclaim deed which would put a reasonably prudent man on inquiry, and that he was not a purchaser in good faith, or for a valuable consideration. We have examined the testimony, and are of the opinion that it abundantly justified these findings of fact. The conclusions of law followed inevitably. A discussion of the testimony would be of no value to the profession, and for that reason we will not enter into it.
Order affirmed.